Citation Nr: 0709762	
Decision Date: 04/04/07    Archive Date: 04/16/07

DOCKET NO.  04-28 520A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1. Entitlement to an increased evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD) prior to 
March 4, 2005, and in excess of 50 percent thereafter.

2. Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1968 to 
April 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Muskogee, Oklahoma.

The veteran has asserted that his service-connected PTSD, 
which is his only service-connected disability, has rendered 
him unemployable.  The RO denied entitlement to TDIU benefits 
in a June 2004 rating decision, and the veteran filed a 
notice of disagreement with this decision in August 2004.  
The Board observes that no Statement of the Case was ever 
issued with respect to this claim; thus, the veteran was not 
given an opportunity to perfect his substantive appeal.  

Ordinarily, this case would be remanded to the agency of 
original jurisdiction for the issuance of a Statement of the 
Case.  However, according to VA General Counsel, the question 
of TDIU entitlement may be considered as a component of an 
appealed increased rating claim if the TDIU claim is based 
solely upon the disability or disabilities that are the 
subject of the increased rating claim.  See VAOGCPREC 6-96.  
VA General Counsel opinions are binding on the Board.  See 38 
U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 14.507 (2006).  
Because service connection is not in effect for any 
disability other than PTSD, the Board concludes that it does 
have jurisdiction over the issue of the veteran's entitlement 
to TDIU.  Accordingly, that issue has been added, as listed 
above.  See also Roberson v. Principi, 251 F.3d 1378 (Fed. 
Cir. 2001) [a separate, formal claim is not required in cases 
where an informal claim for TDIU has been reasonably raised]; 
see also VAOPGCPREC 12-2001 (July 6, 2001) [further expansion 
on the concept of when an informal claim for TDIU has been 
submitted].  Additionally, the Board notes that there is no 
prejudice to the veteran in this case because the Board is 
granting entitlement to TDIU benefits.



FINDINGS OF FACT

1. Prior to March 4, 2005, the veteran's PTSD was manifested 
by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
depressed mood, anxiety, suspiciousness, intrusive thoughts, 
chronic sleep impairment, occasional panic attacks, 
irritability, and difficulty maintaining effective work and 
social relationships.

2. As of March 4, 2005, the veteran's PTSD was manifested by 
no more than occupational and social impairment with 
deficiencies in most areas due to such symptoms as suicidal 
ideation, exaggerated startle response, obsessional rituals 
which interfere with routine activities, panic attacks 
approximately six times per month, depression, irritability 
and homicidal ideation, auditory hallucinations, difficulty 
adapting to stressful circumstances, and an inability to 
establish and maintain effective relationships.

3. The medical and other evidence of record demonstrates that 
as of March 4, 2005, the veteran's service-connected PTSD, 
which is his only service-connected disability, renders him 
unable to secure or follow a substantially gainful 
occupation.


CONCLUSIONS OF LAW

1. The criteria for an evaluation of 50 percent, and no 
higher, for PTSD prior to March 4, 2005, have been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.130, Diagnostic Code 9411 (2006).

2. The criteria for an evaluation of 70 percent, and no 
higher, for PTSD have been met as of March 4, 2005.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.130, Diagnostic Code 9411 (2006).

3. The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disability have been met as of March 4, 2005.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

With respect to the veteran's claim for TDIU benefits, the 
Board finds that no purpose would be served by undertaking an 
analysis of whether there has been compliance with the notice 
and duty to assist requirements set out in the VCAA since the 
entire benefit sought on appeal has been granted.

However, a discussion of VCAA compliance is necessary with 
respect to the veteran's claim of entitlement to an increased 
evaluation for his service-connected PTSD.  In this regard, 
the duty to notify was met with letters sent to the veteran 
in December 2002 and October 2003.  These letters explained 
that in order to substantiate a claim for an increased 
evaluation the evidence must document a worsening of the 
veteran's service-connected disability.  They further 
explained that if the veteran provides information about the 
sources of evidence or information pertinent to his claim, to 
include records from other government agencies, employers, or 
private doctors, then VA would make reasonable efforts to 
obtain the records from the sources identified, but that he 
ultimately is responsible for substantiating his claim.  The 
December 2002 and October 2003 letters also essentially 
notified the veteran of the need to submit any pertinent 
evidence in his possession.  The Board notes that the 
December 2002 letter was sent to the veteran prior to the 
October 2003 rating decision.  Thus, VCAA notice was timely.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The veteran was also provided notice regarding the evidence 
and information necessary to establish an effective date in 
accordance with Dingess v. Nicholson, 19 Vet. App. 473, 484 
(2006).  Such notice was provided to the veteran in a June 
2006 letter.  

In light of the above, the Board finds that all proper VCAA 
notice has been furnished to the veteran, and that no useful 
purpose would be served by delaying appellate review to send 
out additional VCAA notice letters.

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2006)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  The 
veteran's service medical records, relevant VA treatment 
records, and private treatment records from the veteran's 
private counselor, W.D. Rogers, are associated with the 
claims folder.  The Board notes that the veteran was also 
provided three VA examinations in conjunction with his claim, 
each for the specific purpose of rating the veteran's current 
level of impairment.  

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

A. Increased Evaluation for PTSD

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2006) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's service-
connected disabilities.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations, except as noted 
below, that would warrant an exposition of the remote 
clinical history and findings pertaining to the disability at 
issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.1, 4.10 
(2006).  Regulations require that where there is a question 
as to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  

This evaluation is not an initial rating.  Therefore, the 
rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that 
the present level of disability is of primary importance is 
applicable.  However, the Board observes that the veteran's 
evaluation for PTSD was increased during this appeal.  Thus, 
the Board will consider the propriety of the disability 
rating in effect prior to and after this increase.

The veteran was assigned a 30 percent disability evaluation 
for PTSD, effective April 4, 2002.  The veteran appealed this 
evaluation, and in a December 2005 RO rating decision, the 
disability rating for the veteran's PTSD was increased to 50 
percent, effective March 4, 2005.  The veteran's PTSD is 
evaluated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2006).  

Under that diagnostic code, a 30 percent evaluation is 
warranted when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
Id.

A 50 percent evaluation is warranted when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereo-typed speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent disability evaluation is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or worklike setting); inability to establish and 
maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted when there 
is total occupational and social impairment, due to such 
symptoms as: persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time and place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

(1) Entitlement to an evaluation in excess of 30 percent 
prior to March 4, 2005

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that 
prior to March 4, 2005, the veteran meets the criteria for a 
50 percent evaluation, but no more, for PTSD.  April 2002 and 
January 2003 VA examination reports, VA treatment records, 
and a December 2002 treatment report from W.D. Rogers 
indicate that the veteran's PTSD is characterized by a 
depressed mood, anxiety, suspiciousness, intrusive thoughts, 
chronic sleep impairment, occasional panic attacks, 
irritability, and difficulty maintaining effective work and 
social relationships.  As will be discussed below, such 
symptoms indicate occupational and social impairment which is 
suggestive of a 50 percent disability evaluation.  The 
veteran also displays some symptoms more consistent with a 
higher evaluation; however, as discussed below, the Board 
concludes that the entire evidence of record does not 
demonstrate that a 70 percent evaluation is warranted.

The Board observes that the evidence of record supports a 
finding that the veteran has disturbances of mood and 
motivation, a symptom consistent with a 50 percent 
evaluation.  In this respect, the January 2003 VA examination 
report indicates that the veteran reported feeling somewhat 
depressed.  Similarly, the December 2005 VA examination 
report notes that he indicated he sometimes becomes tearful.  
The Board also observes that a December 2002 treatment report 
by W.D. Rogers indicates that the veteran has panic attacks.  
No mention is made with respect to the frequency; however, a 
April 2002 VA examination report notes that the veteran 
reported no history of a panic disorder.  Such evidence 
suggests that the veteran's panic attacks are more consistent 
with a 50 percent evaluation, and are not near-continuous, as 
contemplated by a 70 percent evaluation.  Additionally, the 
Board notes that there is no evidence of record prior to 
March 4, 2005, that the veteran's disturbances of mood or 
motivation constitute near-continuous depression. 

In addition to the above symptoms, the evidence of record 
demonstrates that prior to March 4, 2005, the veteran had 
difficulty establishing and maintaining effective work and 
social relationships, a symptom which supports a 50 percent 
evaluation.  At the April 2002 VA examination, the veteran 
reported that he worked in construction and truck driving 
following service separation, and that he remained 
continuously employed until he could no longer work due to 
back problems.  He also, however, indicated that he changed 
jobs frequently and that his longest period of employment 
with one company was six years.  In addition to his work, the 
veteran reported being married three times.  According to 
him, none of these marriages ended because of his PTSD 
symptomatology.  His most recent marriage ended due to the 
death of his wife.  The veteran's statements to VA and to his 
medical providers indicate that he lives alone, has few 
friends, and does not like to venture to busy places.  A 
November 2002 private treatment report notes that he doesn't 
feel comfortable in social situations, and that he displays 
shyness, discomfort, and awkwardness in social settings.  An 
April 2002 VA psychiatry note reports that he has difficulty 
trusting people.  Finally, the January 2003 VA examination 
report indicates that he has some difficulty establishing 
social situations and a May 2004 treatment report from W.D. 
Rogers notes that his ability to maintain relationships is 
impaired.

The Board concludes that such evidence indicates difficulty 
establishing and maintaining occupational and social 
relationships; however, it does not demonstrate an inability 
to establish and maintain such relationships.  Thus, the 
veteran's disability picture more closely approximates the 50 
percent evaluation criteria.

There is also evidence that the veteran experiences auditory 
hallucinations.  Specifically, he reported hearing music when 
there was none playing to the April 2002 VA examiner as well 
as to his VA psychiatrist in April 2002.  Additionally, a May 
2004 treatment report from W.D. Rogers notes that the veteran 
has suicidal ideation, but no intent.  Both of these symptoms 
are more consistent with a 100 percent rating.  However, the 
Board concludes that even with such symptoms, the veteran's 
disability picture most closely approximates the criteria 
contemplated by a 50 percent evaluation.  In this regard, the 
Board notes that although the veteran reported these auditory 
hallucinations, the April 2002 and January 2003 VA examiner 
expressly noted no other hallucinations, in addition to 
April, May, and June 2002 VA psychiatry treatment notes.  
With respect to suicidal ideation, the Board observes that 
the April 2002 and January 2003 VA examination reports 
expressly note no suicidal ideation, as well as an April 2002 
VA psychiatry note and a June 2003 VA nursing note.  Thus it 
appears that prior to March 4, 2005, there was only one 
recorded instance of suicidal ideation.

The Board further concludes that the veteran's symptomatology 
does not warrant a 70 percent evaluation prior to March 4, 
2005, because higher ratings take into account the inability 
to attend to basic personal appearance and hygiene, speech 
impairment, spatial disorientation, gross memory impairment, 
and gross impairment in thought process or communication.  
Yet, the April 2002 VA examiner noted that the veteran was 
well-groomed and displayed good concrete and abstract 
thinking.  The January 2003 VA examiner noted the veteran's 
appearance as average, and indicated that he displayed no 
impairment in his thought process or communication.  
Additionally, the January 2003 VA examination report observes 
that the veteran was able to follow simple to moderately 
complex commands.  Similarly, a June 2003 VA nursing note 
indicates that the veteran scored 30 out of 30 on a mini-
mental examination designed to tests cognitive functions.  As 
for evidence of impaired judgment, the Board observes that 
the April 2002 VA examination report states that the 
veteran's social judgment is fair and his formal judgment is 
good.  Both VA examiners indicated that the veteran was in 
contact and oriented.   And finally, the Board notes that 
there is no evidence in any of the veteran's medical records 
that any medical professional could not comprehend what he 
was saying due to a speech impairment.

The Board's conclusion that a 50 percent evaluation most 
closely approximates the veteran's PTSD prior to March 4, 
2005, is supported by the Global Assessment Functioning (GAF) 
scores present in the record for the period before March 4, 
2005.  The evidence of record for this period contains eight 
GAF scores ranging from 48 to 90.  Due to the large disparity 
in these scores the Board will further discuss them below.

GAF scores are a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).  The Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV) contemplates that the GAF scale 
will be used to gauge a person's level of functioning at the 
time of the evaluation (i.e., the current period) because 
ratings of current functioning will generally reflect the 
need for treatment or care.  The Board notes that while GAF 
scores are probative of the veteran's level of impairment, 
they are not to be viewed outside the context of the entire 
record.  Therefore, they will not be relied upon as the sole 
basis for an increased disability rating.

The April 2002 VA examiner assigned the veteran a GAF score 
of 80.  A GAF score of 71 to 80 is indicative of symptoms, if 
present, that are transient and expectable reactions to 
psychosocial stressors, or no more than slight impairment in 
social, occupational, or school functioning.  In assigning 
this GAF score, the April 2002 VA examiner noted that the 
veteran had not sought treatment for his PTSD until recently, 
had never received inpatient treatment, had no major legal 
history, and had two divorces unrelated to PTSD 
symptomatology.  Additionally, although the veteran has a 
spotty job history, he also had admitted drug and alcohol 
problems which could be responsible for occupational 
difficulties.  

The January 2003 VA examiner assigned the veteran a GAF score 
of 85 to 90.  A GAF score of 81 to 90 indicates absent or 
minimal symptoms, good functioning in all areas, interested 
and involved in a wide range of activities, socially 
effective, generally satisfied with life, no more than 
everyday problems or concerns.

The record also contains GAF scores assigned by the veteran's 
VA psychiatrist.  GAF scores of 55, 57, 55, and 51 were noted 
in April 2002, May 2002, June 2002, and July 2002, 
respectively.  A GAF score of 51 to 60 is indicative of 
moderate symptoms such as a flat affect or occasional panic 
attacks, or moderate difficulty in social or occupational 
functioning (i.e., few friends, conflicts with peers).  

Finally, the veteran's private counselor, W.D. Rogers, 
assigned the veteran a GAF score of 50 to 55 in December 2002 
and a GAF score of 48 in May 2004.  In assigning the score of 
50 to 55, W.D. Rogers noted that the veteran experiences 
serious impairment socially and vocationally.  As previously 
mentioned, a GAF score of 51 to 60 is indicative of moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  A GAF score of 41 to 50 is indicative of 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social occupations, or school functioning (e.g., no friends, 
unable to keep a job).

In addition to the GAF scores noted above, the evidence of 
record contains an August 2004 letter from W.D. Rogers 
questioning the validity of the January 2003 VA examiner's 
GAF score of 85 to 90.  Specifically, W.D. Rogers notes that 
such a high score contemplates no manifest symptomatology, 
and that if such were the case, the veteran would not even 
warrant a diagnosis of PTSD because the sixth criterion 
requires "clinically significant distress or impairment in 
social, occupational, or other important areas of 
functioning."

In light of all of the GAF scores and the August 2004 letter 
from W.D. Rogers, the Board finds the GAF scores from the 
veteran's VA records and from W.D. Rogers to be most 
probative.  Such scores, ranging from 48 to 57, indicate 
moderate impairment with some serious symptoms.  Certainly it 
is also probative that the majority of the veteran's GAF 
scores for this period of time fall within the range of 51 to 
57.  The Board thus concludes that such scores are consistent 
with his disability picture prior to March 4, 2005, and a 50 
percent evaluation.  Therefore, there is little need to 
further discuss these scores.  

As a final note, the Board acknowledges the veteran's own 
statements that he is entitled to a disability rating in 
excess of 50 percent for the period prior to March 4, 2005.  
However, the Board must consider the entire evidence of 
record when analyzing the criteria laid out in the ratings 
schedule.  Furthermore, although the veteran is competent to 
provide evidence regarding symptomatology, he is not 
competent to provide an opinion regarding the severity of his 
symptomatology.  Such evidence must come from a medical 
professional.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

In sum, the evidence of record prior to March 4, 2005, 
demonstrates that the veteran changed jobs often and had few 
friends.  He also reported irritability problems, but there 
is no evidence of any physical outbursts.  The record also 
demonstrates that he was able to function independently, and 
had no delusions, obsessional rituals, cognitive or speech 
impairment.  He reported auditory hallucinations and at least 
one suicidal ideation.  The veteran exhibited a depressed 
mood, anxiety, suspiciousness, chronic sleep impairment, and 
occasional panic attacks.

Overall, the evidence discussed above, to include the GAF 
scores, supports no more than a 50 percent rating.  The Board 
acknowledges that the evidence of record demonstrates that 
the veteran has some severe symptoms such as auditory 
hallucinations and suicidal ideation, but his overall 
disability picture does not warrant a higher rating in excess 
of 50 percent.  In reaching its decision, the Board 
considered the benefit-of-the-doubt rule.  However, the 
preponderance of the evidence is against an evaluation higher 
than 50 percent, and therefore, does not apply.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).

(2) Entitlement to an evaluation in excess of 50 percent as 
of March 4, 2005

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is entitled to a higher evaluation of 70 percent, but 
not greater, for his PTSD as of March 4, 2005.  The Board is 
of the opinion that a 70 percent rating most closely 
approximates the veteran's impairment due to PTSD, and his 
current symptoms are not severe enough to merit a rating in 
excess of 70 percent.

As noted above, prior to March 4, 2005, the veteran displayed 
symptomatology consistent with a rating in excess of 50 
percent such as irritability, a quick temper, suicidal 
ideation, and auditory hallucinations.  Additionally, there 
was evidence of difficulty, though not inability, 
establishing and maintaining effective work and social 
relationships.  The evidence of record as of March 4, 2005, 
demonstrates that in addition to these symptoms, the veteran 
displays difficulty adapting to stressful circumstances, 
obsessional rituals which interfere with routine activities, 
near-continuous panic or depression affecting his ability to 
function independently, appropriately, and effectively, and 
an inability to establish and maintain effective 
relationships.  VA examination reports dated March 2005 and 
December 2005 provide evidence of such symptoms.  

The March 2005 VA examination report notes that the veteran 
reported panic attacks occurring six times per month, a 
depressed mood, suicidal ideation, auditory hallucinations, 
flashbacks, and fears related to his stressors (such as fear 
of fire).  He also told the examiner that he had sleep 
problems, including falling asleep, staying asleep, and 
nightmares.  His affect and mood were noted as depressed and 
slightly anxious by the VA examiner.  All of these symptoms 
are consistent with his disability picture prior to March 4, 
2005.  In addition to such symptoms, the veteran also 
indicated that he had memory problems.  Specifically, the VA 
examiner noted that the veteran had moderate problems with 
retention of highly learned material and forgetting to 
complete tasks.  The Board notes that such symptom is 
consistent with a 50 percent evaluation.  

The VA examination report also notes that the veteran 
reported a number of obsessional rituals including counting 
things in multiple quantities, not touching the shower 
curtain while cleaning himself, and making three laps around 
his house before leaving.  The veteran also indicated that he 
had homicidal ideation.  He told the VA examiner that he 
liked to fight and hurt people, and that he had almost been 
in a fight recently.  Obsessional rituals such as those 
described above, as well as increased anger and impaired 
impulse control are symptoms more consistent with a 70 
percent evaluation.  Additionally, the March 2005 VA examiner 
noted that the veteran is unable to establish and maintain 
effective work and social relationships, which is 
contemplated by a 70 percent evaluation, and that his 
symptoms occasionally interfere with his performing 
activities of daily living.  Similarly, a December 2005 VA 
examination report notes that the veteran's work capacity is 
limited due to difficulty in relationships with people.  

The Board finds that such evidence, combined with the prior 
evidence of auditory hallucinations, suicidal ideation, 
irritability, and anxiety disorder, reflects symptomatology 
more consistent with a 70 percent evaluation.  This 
conclusion is further supported by a March 2005 GAF score of 
35, which is indicative of some impairment in reality testing 
or communication or major impairment in several areas, such 
as work or school, family relations, judgment, thinking, or 
mood.  

However, although the veteran's symptomatology warrants a 70 
percent evaluation, the evidence does not demonstrate that 
his PTSD is severe enough to assign a 100 percent disability 
evaluation.  As previously mentioned, the record demonstrates 
that the veteran has auditory hallucinations as well as an 
intermittent inability to perform activities of daily living.  
However, there is no evidence of gross impairment in thought 
process of communication, grossly inappropriate behavior, 
persistent danger of hurting self or others, disorientation 
to time or place, or memory loss for names of close 
relatives, own occupation, or own name.  

The March 2005 VA examination report expressly notes that the 
veteran's thought process is appropriate and that his 
abstract thinking is normal.  His memory, although impaired, 
does not reflect an inability to remember names of close 
relatives, his own occupation, or his own name.  
Additionally, although the veteran reported homicidal 
ideation and a desire to fight, the VA examiner expressly 
noted that the veteran appeared to pose no threat of 
persistent danger or injury to himself or others.  Finally, 
the VA examiner noted that the veteran was oriented and that 
his appearance and hygiene were appropriate.

Similar to the March 2005 VA examination, a December 2005 VA 
examination report notes that the veteran is oriented in all 
spheres, is casually and appropriately dressed, and has good 
verbal analysis skills with no significant impairment of 
thought process or communication.

As a final note, the Board acknowledges the veteran's own 
statements that he is entitled to a disability rating in 
excess of 70 percent.  However, as above, the Board must 
consider the entire evidence of record when analyzing the 
criteria laid out in the ratings schedule.  Additionally, the 
veteran's statements regarding the severity of his 
symptomatology are not competent for rating purposes.  See 
Espiritu, supra. 

Thus, as of March 4, 2005, the evidence demonstrates that the 
veteran has suicidal ideation, auditory hallucinations, 
obsessional rituals which interfere with routine activities, 
near-continuous panic or depression impacting activities of 
daily living, impaired impulse control, and an inability to 
establish and maintain effective relationships.  The Board 
concludes that such symptomatology is most consistent with a 
70 percent evaluation, and no higher.  In reaching its 
decision, the Board considered the benefit-of-the-doubt rule.  
However, the preponderance of the evidence is against an 
evaluation higher than 70 percent, and therefore, does not 
apply.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

B. TDIU

Entitlement to TDIU requires the presence of impairment so 
severe that it is impossible for the average person to follow 
a substantially gainful occupation.  Consideration may be 
given to the veteran's level of education, special training 
and previous work experience in arriving at a conclusion, but 
not to his age or to the impairment caused by nonservice-
connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2006).  In reaching 
such a determination, the central inquiry is "whether the 
veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability."  Hatlestad 
v. Brown, 5 Vet. App. 524, 529 (1993).

The law provides that a total disability rating may be 
assigned where the schedular rating is less than total, when 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  See 38 C.F.R. 
§ 4.16(a).

The veteran is service-connected for PTSD, which is rated as 
70 percent disabling, effective March 4, 2005.  This is his 
only service-connected disability.  The assigned 70 percent 
rating meets the criteria for schedular consideration of 
TDIU.  See 38 C.F.R. § 4.16(a) (2006).  Thus, the veteran is 
eligible to receive TDIU benefits as of March 4, 2005.  

For reasons stated immediately below, the Board finds that 
the evidence of record demonstrates that the veteran's 
service-connected disability renders him unable to secure and 
follow a substantially gainful occupation.  

The symptomatology associated with the veteran's service-
connected PTSD as of March 4, 2005, has been described in 
some detail above in connection with the first issue on 
appeal.  The Board will not belabor the point that the 
veteran evidences difficulty adapting to a worklike setting, 
as such has already been detailed in the discussion of the 
increased rating claim above.  Of particular significance is 
the March 2005 VA examiner's opinion that the veteran is 
unable to establish and maintain effective work 
relationships, as well as the December 2005 VA examiner's 
conclusion that the veteran's work capacity is limited due to 
difficulty in relationships with people.  This conclusion is 
consistent with the March 2005 GAF score which is indicative 
of major impairment in occupational functioning.  The 
veteran's personal statements regarding his spotty work 
history and difficulty staying in one job due to personal 
conflicts further buttress his current impairment in terms of 
occupational functioning.  See April 2002 VA examination 
report.

In short, the medical and other evidence of record indicates 
that the veteran's service-connected PTSD is productive of 
serious symptomatology which can be said to preclude 
employability.  

Based on the above analysis, the Board concludes that a grant 
of TDIU is warranted under 38 C.F.R. § 4.16(a).  The benefit 
sought on appeal is accordingly granted.


ORDER

An increased evaluation of 50 percent, but no greater, for 
PTSD is granted prior to March 4, 2005, and an increased 
evaluation of 70 percent, and no higher, for PTSD is granted 
as of March 4, 2005, subject to controlling regulations 
applicable to the payment of monetary benefits.

Entitlement to TDIU is granted as of March 4, 2005, subject 
to controlling regulations applicable to the payment of 
monetary benefits.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


